
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


WAVE SYSTEMS CORP.
480 Pleasant Street
Lee, Massachusetts 01238


August 8, 2003

To the holder of the Preferred Shares
issued pursuant to the Purchase Agreement
(as defined below) and the holder
of the Warrant (as defined in the Purchase Agreement)

Gentlemen:

        We refer to the Series H Convertible Preferred Stock Purchase Agreement,
dated as of April 30, 2003 (the "Purchase Agreement"), between Wave Systems
Corp. (the "Company") and ___________________ Unless otherwise defined herein,
the terms defined in the Purchase Agreement shall be used herein as therein
defined.

        Upon the effectiveness of this letter as set forth below, the Company
and the undersigned purchaser agrees as follows:

        (a) The Company shall waive its right under Section 8(i) of the
Certificate of Designation to redeem Preferred Shares during the period from the
date hereof through the ninetieth (90 >) day following the first day on which
the undersigned purchasers are permitted to convert the Series H Preferred Stock
and Warrant and sell the underlying Common Stock pursuant to an effective
registration statement.

        (b) The sixth and seventh sentences of Section 3.16 are amended by
changing the date "August 15, 2003" set forth therein in each place it appears
to "November 17, 2003".

        (c) Notwithstanding anything to the contrary contained in the
Certificate of Designation, the Warrant or otherwise, unless the parties reach
an agreement allowing for accelerated conversion or exercise, as the case may
be, in accordance with the Nasdaq listing requirements as contemplated by
paragraph (d) below, (i) the Preferred Shares may not be converted into shares
of Common Stock and (ii) the Warrant may not be exercised for shares of Common
Stock, in either case, in whole or in part, until the trading day following the
Company's stockholder meeting at which the Company's stockholders vote on the
matter referred in clause (1) of the first sentence of Section 3.16 of the
Purchase Agreement.

        (d) The parties hereto will negotiate in good faith a repricing of the
Series H Preferred Stock and Warrant to bring the total number of shares
issuable upon conversion of the Series H Preferred Stock and Warrant to below
the levels requiring stockholder approval under Nasdaq listing requirements, in
exchange for accelerated conversion of the Series H Preferred Stock and Warrant
into Common Stock and other adjustments to be negotiated in good faith by the
parties.

        (e) Any outstanding redemption notices issued by the Company pursuant to
Section 8(i) of the Certificate of Designation shall automatically be rescinded,
and such rescission shall not effect or impair the Company's right to redeem
Preferred Shares in the future under Section 8(i) of the Certificate of
Designation (subject to the terms of paragraph (a) above).

        Except as expressly provided herein, no term or provision of the
Transaction Documents shall be amended or otherwise modified, and each term or
provision of the Transaction Documents shall remain in full force and effect.

--------------------------------------------------------------------------------


        If you agree to the terms and provisions hereof, please evidence such
agreement by executing and returning this letter amendment via facsimile to Wave
Systems Corp., at (413) 243-0391, Attention to Gerard T. Feeney. This letter
amendment shall become effective as of the date first above written if, and only
if, on or before Monday, August 11, 2003, the Company shall have received
counterparts of this letter amendment executed by the Company and both (a) the
holders of at least three-fourths (3/4) of the Preferred Shares outstanding, and
(b) the Majority Holders (as defined in the Warrant), and H.C. Wainwright shall
have provided to the Company a full and final release of all obligations of the
Company and its subsidiaries to H.C. Wainwright or any of its successors or
assigns, including all obligations arising under any engagement letters between
the Company and any of its subsidiaries and H.C. Wainwright or any of its
successors or assigns.

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

        This letter agreement may be executed in any number of counterparts and
by any combination of the parties hereto in separate counterparts (including by
facsimile), each of which counterparts shall be an original and all of which
taken together shall constitute one and the same letter amendment.

Very truly yours,
WAVE SYSTEMS CORP.
By: __________________________
        Title:

Agreed as of the date
        first above written:

By: __________________________
        Title:

--------------------------------------------------------------------------------



QuickLinks


WAVE SYSTEMS CORP. 480 Pleasant Street Lee, Massachusetts 01238
